Morrissey, C. J.,
dissenting.
I dissent from the conclusion reached by the majority. This cause was tried and submitted on the theory, not that defendant Avas guilty of having carnal intercourse with the prosecuting witness by force, but with her consent, and the testimony mentioned in the majority opinion Avhich indicates that force and violence were used is based solely upon the testimony, in chief, of the complaining witness. On cross-examination she testified freely and frankly that she offered no resistance. Her statement in regard to the assault upon her with a knife by one of the party is also fully discredited by her own testimony, given on cross-examination. The trial court evidently took the Anew that no force was used and instructed the jury on that theory. I shall not set out the scandalous *472story contained in the bill of exceptions, but, to my mind, the testimony shows conclusively that prior to the time set out in the indictment prosecutrix was unchaste and that the evidence is insufficient to support the finding of the jury.